Citation Nr: 0730528	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  01-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  

This case was previously before the Board in April 2004, at 
which time the Board denied the veteran's claim.  He appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2006 Order, the Court 
vacated the Board's April 2004 decision and remanded the case 
to the Board for readjudication in accordance with the 
directives in the Court's Order.  


FINDING OF FACT

There is competent medical nexus evidence of record causally 
relating the veteran's PTSD to his service in the military.


CONCLUSION OF LAW

The veteran's PTSD was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the agency of original jurisdiction 
(AOJ) sent a letter intended to satisfy VA's duty to notify 
to the appellant in March 2001.  The letter informed the 
appellant of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.  The Board realizes that this letter did not indicate 
what evidence was required to substantiate the claim for 
service connection or discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, since the decision 
finds that service connection is warranted for PTSD, further 
development with regard to VA's duties to notify and assist 
as to the claim for service connection would serve no useful 
purpose.  In this regard, as the determination constitutes a 
full grant of that particular claim, there is no reason to 
belabor this matter, as any error in notice timing and 
content is harmless.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
post-service treatment.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Analysis

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that he 
engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  His DD Form 214 does not 
indicate he received any decorations or medals denoting 
involvement in combat.  According to his DD 214, he received 
the National Defense Service Medal, Vietnam Service Medal, 
and the Vietnam Campaign Medal.  His military occupational 
specialty (MOS) was radio mechanic.  His DA Form 20 also 
confirms that his service in Vietnam included service with 
the 52nd Signal Battalion, in the HH, D, and A Companies, and 
shows that the veteran served as a guard and as a light 
vehicle driver during his service in Vietnam.  These are not 
specialties that, on their face, are indicative of a combat 
role.  

Moreover, although the veteran alleged combat exposure during 
an incident wherein Vietnamese children, strapped with 
explosives, ran toward military vehicles, and were killed by 
the veteran, searches for verification of this event by 
Unit Records (USASCRUR) (now known as the United States Army 
and Joint Services Records Research Center (JSRRC)) and the 
National Personnel Records Center (NPRC) could not 
objectively verify that this event occurred.  The question of 
whether he was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

Accordingly, in view of the lack of any official evidence 
that he participated in combat with the enemy, the Board 
finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  See VAOPGCPREC 12-99.  See also 38 C.F.R. § 3.304(d).  
Therefore, as he has not been shown to have engaged in combat 
with the enemy, any alleged in-service stressors must be 
verified, i.e., corroborated by credible supporting evidence. 
In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this 
case, the medical  evidence of record contains several 
credible diagnoses of PTSD, based on a reported stress 
confirmed by the unit histories and morning reports for the 
veteran's unit from the USASCRUR and the NPRC.  These reports 
show at least some possible combat activity for the 52nd 
Signal Battalion.  In this regard, the Board acknowledges 
that the unit history and Operational Report-Lessons learned 
for the period ending April 30, 1970 corroborates the 
veteran's assertions that he was stationed at Can Tho and Soc 
Trang, working as a security guard, during several mortar 
attacks on those bases.  See Cohen v. Brown, supra.  

The veteran's treating providers at VA relied upon this 
stressor, and the veteran's references to coming under sniper 
fire while driving a convoy between Soc Trang and Saigon in 
concluding that the veteran's symptomatology and 
psychological testing was clearly indicative of PTSD under 
DSM-IV.  These providers' opinions have significant probative 
value as they based their opinions on review of the entire 
evidentiary record and  consideration of the veteran's 
assertions and history, as well as their opinion as to the 
severity of the veteran's stressor.  See Cohen at 36-38 
(explaining that DSM-IV criteria as to stressor sufficiency 
(exposure "to a traumatic event" in which a "person 
experienced, witnessed, or was confronted with events 
[involving] actual or threatened death or injury . . . and a 
"response involv[ing] intense fear, helplessness, or 
horror") are individualized and subjective).  Although his 
service personnel records do not show that he witnessed 
events involving death or serious injury, his personnel 
records nonetheless corroborate his allegation that he 
participated in activities which involved danger and stress.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (a 
veteran must offer credible, independent evidence of a 
stressful event, such as unit records, in order to imply 
personal exposure to the stressor).

The stressor has been verified, and a link has been 
established by competent clinical evidence between the 
veteran's current PTSD diagnosis and that stressor.  See 
38 C.F.R. § 3.304(f).  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .).   Therefore, the Board finds there is at 
least an approximate balance of positive and negative 
evidence-for and against the claim, on the question of 
whether the veteran has PTSD due to the stressor in question 
coincident with his military service.  All reasonable doubt 
is resolved in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


